internal_revenue_service number release date index number -------------------- ---------------- ---------------------------------- --------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number ---------------------- refer reply to cc psi b06 plr-122430-18 date date legend taxpayer company corporation division group state a state b commission a commission b ------------------------------------------ ---------------------------------------------------- ------------------------------------------------------------ -------------------------------- ------------------------------------------------------ ----------- -------------- ------------------------------------------------------------------ --------------------------------------------------- director ------------------ ------------------------------------------------------------------- a b c ---- ------------ ------------ plr-122430-18 d e f g h month month year year year year date date date date date date date date date date date ------------ ------------ ---------- ------------ ------------ --------- --------------- ------- ------- ------- ------- -------------------- ---------------------- --------------------------- ------------------------ ---------------------- --------------------------- ------------------------ ------------------------ ----------------- -------------------------- ---------------------- plr-122430-18 date date schedule dear -------------- ----------------- ------------------------ ------------------------------------------------------ this letter responds to a request for a private_letter_ruling dated date submitted on behalf of taxpayer by your authorized representative taxpayer requested a ruling regarding the application of the depreciation normalization rules under sec_168 of the internal_revenue_code and sec_1_167_l_-1 of the income_tax regulations the normalization rules the relevant facts as represented in your submission are set forth below taxpayer is incorporated in state a taxpayer employs a calendar_year reporting_period and uses the accrual_method of accounting facts taxpayer is an indirect subsidiary of company company owns subsidiaries other than taxpayer company is a owned by corporation corporation is the parent of an affiliated_group_of_corporations that files a consolidated form_1120 u s_corporation income_tax return and this group includes both company and taxpayer and their respective subsidiaries taxpayer is a regulated_public_utility principally engaged in the business of generating transmitting distributing and selling electricity it serves retail customers in portions of several states taxpayer also sells electricity in the wholesale market in connection with these activities taxpayer is regulated with respect to the terms and conditions of service and most particularly as to the rates it can charge for its services by the state public_utility regulator in each state in which it operates as well as by commission a in each regulatory jurisdiction taxpayer’s rates for retail electric service are determined on a cost of service basis and are designed to provide after recovery_of allowable operating_expenses an opportunity to earn a reasonable return on rate base this ruling_request seeks guidance in connection with taxpayer’s utility operations in state b which is subject_to regulation by commission b the division of taxpayer that operates in state b is named division taxpayer has claimed and continues to claim accelerated_depreciation including bonus_depreciation allowed by sec_168 of the code bonus on all of its public_utility_property to the full extent those deductions are available under the code in all of its plr-122430-18 regulatory jurisdictions taxpayer normalizes the federal income taxes deferred as a result of its claiming these deductions in accordance with the normalization rules as a consequence taxpayer has a substantial balance of accumulated deferred federal_income_tax adfit that is attributable to accelerated_depreciation reflected on its regulated books of account in state b as well as in other jurisdictions in which taxpayer operates this adfit balance is used to reduce taxpayer’s rate base upon which it is permitted to earn a return bonus was scheduled to expire for assets placed_in_service after ------- bonus was later extended for assets placed_in_service during the entire calendar_year ------- by virtue of the enactment of sec_125 of the tax increase prevention act tip which was signed into law on date this legislation retroactively extended bonus for assets placed_in_service during all of ------- the following year bonus was again retroactively extended for assets placed into service during the entire calendar_year --------by virtue of the enactment of sec_143 div q of the protecting americans from tax hikes act of path which was signed into law on date thus during both --------and ------- the law did not permit taxpayer to claim bonus for the year on property placed_in_service during the year until the time of the tip and path enactment dates respectively the accounting standards code asc establishes generally_accepted_accounting_principles gaap according to asc and a portion of the section of the asc that prescribes accounting for income taxes state respectively the effect of a change in tax laws or rates shall be recognized at the date of enactment the tax effect of a retroactive change in enacted rates on current and deferred tax assets and liabilities shall be determined at the date of enactment using temporary differences and currently taxable_income existing as of the date of enactment accordingly prior to mid-december of --------and ------- it was not permissible for taxpayer to recognize bonus-related adfit for financial reporting purposes relating to assets placed_in_service in those years accordingly in --------and ------- taxpayer recognized the adfit attributable to bonus on both its financial and regulatory books of account only in december commission a has adopted this aspect of the gaap rules applicable to accounting for income taxes through its adoption of asc into its uniform system of accounting commission b has adopted commission a accounting rules rate cases plr-122430-18 in month year division applied to commission b for an increase in retail electric rates the test period used in the year general rate case grc was the twelve-month period ending date the rate effective date was date for purposes of computing all elements of rate base including adfit division used a 13-month average in its application which was filed prior to the passage and signing of the tip act division’s adfit component of rate base was computed consistent with its financial and regulatory books of account at the time therefore it was computed based on the fact that it was not at the time entitled to bonus on any property placed_in_service in year or year commission b issued its findings_of_fact conclusions of law decision and order on date year order with a slightly revised nunc_pro_tunc version of the year order issued on date less than two weeks prior to the issuance by commission b of the year order enactment of the tip act extended bonus to all qualified year depreciable additions taxpayer recognized the effect of this legislation in its adfit accounts in month year the month in which the extension of bonus was enacted in month year division again applied to commission b for an increase in retail electric rates commission b ultimately determined to use a calendar_year year test year in the year grc the rate effective date was date for purposes of computing all elements of rate base including adfit division used a 13-month average in its filing division’s adfit component of rate base was computed consistent with its financial and regulatory books of account therefore it was computed based on the fact that it was not at the time entitled to bonus on any property placed_in_service in year commission b issued its memorandum opinion findings_of_fact decision and order year order on date less than two weeks prior to the issuance by commission b of the year order the path act extended bonus to all qualified year depreciable additions in accordance with gaap taxpayer recognized the effect of this new legislation in its adfit accounts in month the month in which the bonus extension was enacted taxpayer’s deferred accounting order and sur-credit on date group a group of division’s retail customers petitioned commission b for rehearing and requested that commission b adjust division’s revenue requirement effective date to reflect taxpayer’s ability to claim bonus on year additions commission b denied the petition but determined that the benefits from the extension of bonus should be passed on to customers and stated that the extension of bonus could be addressed in division’s already filed subsequent rate case year grc and or through a deferred accounting order dao proceeding that group had simultaneously initiated plr-122430-18 on date group filed a petition requesting that commission b order division to calculate the difference between the revenues collected from customers based on the test period revenue requirement set by commission b in the year grc on the presumption that bonus was not allowed for all year additions and the revenue requirement on the presumption that bonus was allowed for all year additions with all other things being held constant this amount would be recorded as a regulatory liability and interest calculated thereon by means of a dao dated date commission b imposed such an accounting requirement on division this dao did not impact rates charged at any time during year and so year rates never reflected the availability of bonus for year plant additions when the year order was issued commission b caused year rates to incorporate a sur-credit to compensate customers for the fact that rates charged during year did not reflect the fact that taxpayer was ultimately able to claim bonus on its year additions in order to implement the sur-credit division created schedule which tracked the amount due customers division calculated this amount to be dollar_figureb plus interest on date and pursuant to the year grc order division applied to commission b to reduce the revenue requirement adopted in its year grc on account of the path act’s extension of bonus division calculated the amount that still remained due to customers as of the end of year on account of the year bonus extension dollar_figurec and added to it an amount due on account of the year bonus extension dollar_figured division requested authorization to sur-credit this amount dollar_figuree back to customers beginning date with carrying charges dollar_figuref for calendar_year year which together totaled dollar_figureg in a subsequent amendment division proposed the sur-credit back to customers begin date instead of date and revised the amount to be sur- credited back to customers during year to dollar_figureh dispute during this proceeding a dispute arose over the proper method of computing the amount due customers on account of the two bonus extensions when division recomputed its revenue requirement as if bonus had been available it did so based on the timing of the statutory enactment and resulting recognition of the effect of bonus on its books_and_records in each case taxpayer recognized the adfit impact based on the legislative enactment_date as required under gaap thus taxpayer recognized the adfit impact of each of the bonus extensions starting in month of the relevant year the month in which each of the extensions became law taxpayer did not recognize any impact of bonus_depreciation attributable to the retroactive nature of the extension in each portion of the test period prior to the month of enactment therefore taxpayer recognized the impact of the plr-122430-18 retroactive extension going forward as soon as the law changed in month of each of the two years but recognized no impact of the retroactive extension for all months prior to the date of enactment taxpayer then averaged the relevant monthly adfit balances to derive an annual average adfit balance group disputed this methodology it proposed that the impact of the bonus extension in each year be reflected over the entire test period more specifically group argued that bonus impacted and should be accrued from the legislative effective date of the extension - in each case as of january of the tax_year for which bonus was extended thus for each of the grcs the extension impact would be reflected in each month of the test year taxpayer contended that the group proposal would create a violation of the normalization rules group contended it would not on date commission b ordered that subject_to application_for and receipt of an internal_revenue_service private_letter_ruling addressing taxpayer’s normalization concerns computation of the revenue requirement adjustment resulting from bonus extensions should be reflected in schedule employing group’s proposed methodology as part of that order commission b required that the related reduction in revenue requirement be held in abeyance until taxpayer secures a private_letter_ruling from the internal_revenue_service regarding whether or not the reduction in rate base as of the effective date as opposed to the enactment_date of the extension of bonus constitutes a normalization violation this ruling_request was filed pursuant to that order ruling requested whether the regulatory treatment as determined and ordered by commission b which requires that rate base be reduced by adfit to reflect bonus_depreciation from the legislative effective date on which bonus_depreciation is applied rather than from the enactment_date upon which bonus_depreciation became available complies with the normalization rules law former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 - a provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results plr-122430-18 in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_168 provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 requires that a taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base in order to satisfy the requirements of sec_168 there must be consistency in the treatment of costs for rate base regulated depreciation expense tax expense and deferred tax revenue purposes in this case the regulatory treatment ordered by commission b complies with the consistency_requirement of sec_168 conclusion accordingly the regulatory treatment as determined and ordered by commission b which requires that rate base be reduced by adfit to reflect bonus_depreciation from the legislative effective date on which bonus_depreciation is applied rather than from the enactment_date upon which bonus_depreciation became available complies with the normalization rules except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations plr-122430-18 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent this ruling is based upon information and representations submitted by taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to director sincerely patrick s kirwan chief branch office_of_chief_counsel passthroughs special industries cc
